DETAILED ACTION
Claims 1, 13, and 20 are amended. Claims 7 and 17 are cancelled. Claims 1-6, 8-16, and 18-20 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 1, 13, and 20 are fully considered and are satisfactory to overcome the objections directed to claims 1-6, 8-16, and 18-20 in the previous Office Action.
Amendments to claims 1, 13, and 20 are fully considered and are satisfactory to overcome the rejections under 35 U.S.C. §112(b) directed to claims 1-6, 8-16, and 18-20 in the previous Office Action.

Allowable Subject Matter
Claims 1-6, 8-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Herwadkar et al. (US 2014/0095541 A1; hereinafter Herwadkar) discloses managing and analyzing real-time event streams by collecting activity metrics associated with the events and utilizing a risk dashboard that displays sorted and aggregated event information based on the metrics (see e.g. Herwadkar, paragraphs 22, 47, 92, 94, 97, and 108). However, Herwadkar does not explicitly disclose an activity definition associated with the events and/or defining metrics and activity configuration indicative of how to aggregate the activity data for the activity associated with the events as recited in the claims.
Wagner et al. (US 9,928,108 B1; hereinafter Wagner) discloses a distributed memory caching system for tracking real-time event data (see e.g. Wagner, column 16, lines 57-58). However, Wagner does not explicitly disclose collecting activity data indicative of an activity definition associated with events, activity configuration indicative of how to aggregate the activity data for the activity associated with the data event and/or accessing aggregated and sorted activity data in the cache to generate a display of a graphical object representing real-time event tracking of the aggregated and sorted activity data in a dashboard as recited in the claims.
Ananthakrishnan (US 10,664,463 B2) discloses an event aggregator that inspects a stream of incoming records and determines if they are well-formed or not (i.e. if the record contains a hostname, a process id, a parent process id, a process creation timestamp, and an event id) before storing these records into a distributed storage (see e.g. Ananthakrishnan, from column 5, line 55 to column 6, line 3). However, Ananthakrishnan does not explicitly disclose these records including activity definition data associated with an activity configuration and/or aggregating and sorting these records based on such activity configuration and associated metrics as recited in the claims.
Baird, III (US 9,529,923 B1; hereinafter Baird) discloses aggregating and sorting events by the events’ received round, breaking ties by their received timestamp, and breaking those ties by their signatures (see e.g. Baird, column 18, lines 13-29). However, Baird does not explicitly disclose the events identifying activity definition data associated with an activity configuration and/or aggregating and sorting the events based on such activity configuration as recited in the claims.
Hsiao et al. (US 10,462,004 B2; hereinafter Hsiao) discloses a dashboard that displays events received from an event stream which are aggregated and sorted based on event 
Therefore, in view of the limitations “collect, from the one or more data services, activity data associated with the data event, the activity data indicative of an activity definition associated with the data event”, “define metrics and activity configuration associated with the activity data, the activity configuration provided with the inbound data event”, “aggregate and sort the activity data based at least in part on the metrics and the activity configuration associated with the activity data, the activity configuration indicative of how to aggregate the activity data for the activity associated with the data event”, “access the aggregated and sorted activity data in the distribution cache to generate a display of a graphical object representing real-time event tracking of the aggregated and sorted activity data in a dashboard user interface” recited in claim 1, the similar limitations recited in claims 13 and 20, and the other limitations recited therewith, claims 1, 13, and 20, in their entirety, present subject matter that is novel and non-obvious over the prior art.
Consequently, claims 1, 13, and 20 are allowed. Claims 2-6, 8-12, 14-16, and 18-19 are also allowed due to their dependency on allowable independent claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 10,664,463 B2 by Ananthakrishnan.
U.S. Patent No. 9,529,923 B1 by Baird, III.
U.S. Patent No. 10,462,004 B2 by Hsiao et al. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/UMUT ONAT/Primary Examiner, Art Unit 2194